Citation Nr: 1339968	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  07-27 842	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to August 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - also referred to as a Travel Board hearing.

The Board subsequently remanded this claim in June 2010 for further development.

In rating decisions since issued, on remand, additional claims that also previously were on appeal were granted for service connection for bruxism, a right testicle disorder and erectile dysfunction.  So only this claim for hemorrhoids remains.  Because, however, the Veteran has withdrawn his appeal of this remaining claim, the Board is summarily dismissing it.


FINDING OF FACT

On March 19, 2013, prior to the promulgation of a decision in the appeal of this claim, the Board received notification from the Veteran, through his authorized representative, that he is withdrawing his appeal of this remaining claim.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of this claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran, through his authorized representative, has withdrawn his appeal of this remaining claim.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.


ORDER

The appeal of this claim is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


